Citation Nr: 1813443	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-32 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to an initial compensable rating for bilateral inguinal hernias with residual scarring.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran underwent a hearing with the undersigned Veterans Law Judge (VLJ) in October 2017. A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to an initial compensable rating for bilateral inguinal hernias, as well as for service connection for bilateral hearing loss. For the following reasons, the Board finds a remand warranted for both claims.

Concerning the Veteran's hernias, the Board finds a remand necessary so that the Veteran may receive a Compensation and Pension (C&) examination addressing the current severity of his disability.  In this regard, the Board notes that at the Veteran's hearing, he testified his hernia symptoms had gotten worse.  At the examination, the examiner is asked to specifically take into consideration the Veteran's lay statements as well as his treating physician's August 2014 statement detailing the Veteran's constant and chronic pain.

Concerning the Veteran's bilateral hearing loss, the Board finds a remand necessary. In September 2011, the Veteran received a C&P examination, in which the examiner determined the Veteran suffered from bilateral hearing loss which was more likely than not related to his post-military career. The Board finds the examiner's conclusion unreliable; however, as the examiner simply stated that it was impossible to determine whether the Veteran suffered from high-frequency hearing loss when he exited service, so the Veteran's hearing less was more likely than not related to his post-service noise exposure. Such a determination is conclusory, as it provides no rationale for the conclusion. Furthermore, in making this determination, the examiner failed to take into consideration the Veteran's lay statements in which he stated that his hearing loss developed shortly after he left service in the 1970s. As such, an additional examination is necessary. 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an examination by an examiner who has not previously examined the Veteran to determine the nature and etiology of his bilateral hearing loss. The examiner is asked to review the claims file and provide the following information:

(a) Is it as least as likely as not (50 percent or greater probability) that the hearing loss was incurred in or is otherwise related to the Veteran's service?

(b) If it is determined that there is another likely etiology for the Veteran's hearing loss, that should be stated.

(c) The examiner is asked to comment upon the Veteran's contentions of noise exposure in service and that he has suffered from hearing loss shortly after leaving the service in the 1970s. 

(d) Lastly, the examiner is asked to comment upon the research conducted by Dr. Sharon G. Kujawa finding a medical basis for delayed onset of noise-induced hearing loss. 

The examiner should set forth all examination findings, with a clear rationale for the conclusions reached.

2. Schedule the Veteran for an examination to determine the nature and severity of his bilateral inguinal hernias. The examiner is asked to review the claims file and comment specifically on the Veteran's treating physician's August 2014 statement finding that the Veteran suffered from constant and chronic pain due to this condition.

3. Then, readjudicate the claims. If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




